Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-24124-BLOOM/Reid

  RUDOLPH GONZALEZ,

           Petitioner,

  v.

  METRO WEST DETENTION CENTER et al.,

        Respondents.
  ___________________________________/

                                                 ORDER

           THIS CAUSE is before the Court upon Petitioner’s Petition for a Writ of Habeas Corpus

  under 28 U.S.C. § 2241, ECF No. [8] (“Amended Petition”). Respondent filed a Response to Order

  to Show Cause, ECF No. [23] (“Response”), to which Petitioner filed an Answer to Response Filed

  March 25, 2020, ECF No. [30] (“Reply”). The Court has reviewed the Amended Petition, the

  Response, the Reply, the record in this case and applicable law, and is otherwise fully advised. For

  the reasons set forth below, the Amended Petition is denied.

           I.      BACKGROUND

            This action arises from an underlying homicide incident involving Petitioner and his

  subsequent detention. Petitioner is currently in lawful custody at Metrowest Detention Center. See

  ECF No. [22]. According to the arrest affidavit, Appendix C,1 ECF No. [24-1] at 65-67, on May

  15, 2015, police were dispatched to a 7-Eleven store located at 533 N.W. 103rd Street, Miami,

  Florida due to a shooting in the store’s parking lot. The affidavit states as follows:

           The victim and the Defendant are involved in a boyfriend/girlfriend relationship
           and also reside together. The Defendant was involved in a verbal altercation with
           the victim in the 7-Eleven parking lot. At the time, the victims [sic] vehicle and the


  1
      The Appendix (“App.”) refers to the items contained in ECF No. [24-1].
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 2 of 20
                                                                 Case No. 19-cv-24124-BLOOM/Reid


            Defendants [sic] vehicle were both parked in the 7-Eleven parking lot. The victim
            sat inside of the driver seat of her Mercedes-Benz as the Defendant walked to his
            BMW and armed himself with a pistol, which he obtained from his BWMs [sic]
            trunk. The Defendant returned to the victims [sic] vehicle, opened the drivers [sic]
            side door and shot the victim multiple times. The Defendant then made attempts to
            access his BMW but was unable because he lost his keys. MDPD uniform officers
            arrived on the scene shortly afterwards and placed the Defendant in custody. The
            Defendant provided a post Miranda statement admitting his involvement in the
            victims [sic] homicide. The Defendant was transported to TGK.

  Id. On May 16, 2015, Petitioner filed his Notice of Defendant’s Invocation of the Right to Counsel.

  See App. D. On June 5, 2015, the State of Florida filed an information in the Eleventh Judicial

  Circuit, Case No. F15-010156, charging Petitioner with two counts: (1) one count of second-

  degree murder with a deadly weapon, and (2) one count of shooting or throwing a deadly missile.

  See App. C. A bond hearing was held the same day, and the trial court set bond at $7,500 for count

  two but no bond for count one. See App. B; App. F.

            On April 19, 2016, during a self-representation hearing,2 Assistant Public Defender

  (“APD”) Carl Young explained to the court that Petitioner “might be getting a private attorney”

  and that APD Young had been “fired” by Petitioner. See 4.19.2016-T at 4. Petitioner spoke directly

  with the court about his perception that APD Young was an ineffective attorney. Id. at 5-11. The

  court explained to Petitioner his right to legal representation, how conflicts of interest are handled,

  and how Petitioner’s competency to assist in his own defense and go to trial were at issue. Id. at

  9-13, 17-18. Following a series of questions with the court, Petitioner affirmatively told the court

  that he will “continue with Mr. Young[‘s representation]” in his lawsuit. Id. at 18-21.

            On October 13, 2016, APD Young filed a motion to withdraw and certification of conflict

  of interest. See App. G. The Office of the Public Defender was thereafter discharged and the Office

  of Regional Counsel was appointed on October 17, 2016. See App. H; App. I. On November 15,




  2
      The transcript of the April 19, 2016 hearing (“4.19.2016-T”) is contained in ECF No. [25-1].
                                                     2
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 3 of 20
                                                               Case No. 19-cv-24124-BLOOM/Reid


  2016, the Regional Conflict Attorney filed a motion to withdraw and certification of conflict of

  interest, which was granted. See App. A at 28 (entries 250 and 251); App. J.

            On December 9, 2016, privately retained counsel, Andrew Rier, filed his notice of

  appearance and notice of participation in discovery, see App. K, and he filed a written plea of not

  guilty on Petitioner’s behalf, see App. L.3 On April 9, 2019, Mr. Rier filed a motion for competency

  evaluation in which he stated that Petitioner had been diagnosed with various mental health issues,

  and pursuant to Fla. R. Crim. P. 3.210(b) and Fla. Stat. § 916.12(2), he requested that the court

  appoint experts to examine Petitioner and determine his competency. See App. P. Doctors Sanford

  Jacobson, Vanessa Archer, Ted Cunliffe, and Ralph Richardson were appointed by the court. See

  App. A at 3 (entry 629); App. Q; App. U; App. Z.

            Dr. Jacobson filed an evaluation concluding that Petitioner was competent to proceed to

  trial. See App. R. Doctors Archer and Cunliffe, however, filed evaluations concluding that

  Petitioner was incompetent to proceed to trial. See App. V; App. Y. On August 26, 2019, the court

  held a competency hearing, but refrained from determining Petitioner’s competency until it could

  hear from Dr. Richardson.4 See 8.26.2019-T at 102-05. On September 12, 2019, Dr. Richardson

  filed an evaluation concluding that Petitioner was incompetent to proceed to trial. See App. AA.

  On November 12, 2019, the court held a hearing in which the parties stipulated to Dr. Richardson’s

  report, see App. B, and Petitioner was determined to be incompetent to proceed to trial. See App.

  BB. Petitioner was then ordered to undergo treatment pursuant to Fla. Stat. § 916.13 and Fla. R.

  Crim. P. 3.212. See App. CC.



  3
   Louis Casuso was also appointed as counsel for Petitioner on December 9, 2016, see App. M, but
  he filed a motion to withdraw as attorney of record on December 20, 2016 due to Mr. Rier’s
  retention. See App. N. The court discharged Mr. Casuso as counsel on December 28, 2016. See
  App. O.
  4
      The transcript of the August 26, 2019 hearing (“8.26.2019-T”) is contained in ECF No. [25-2].
                                                    3
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 4 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


         On December 13, 2019, Plaintiff filed the instant Amended Petition, ECF No. [8]. In the

  Amended Petition, he challenges his pretrial detention and involuntary hospitalization. Id. at 3.

  Specifically, Petitioner asserts that he should be immediately released pursuant to his “conditional

  release plan” because he does not meet the criteria for involuntary hospitalization under Florida

  law, and he requests the Court conduct an evidentiary hearing and dismiss all of the State charges

  against him. See id. at 3, 7, 17. The Amended Petition alleges six grounds that Petitioner believes

  support his claim that he is held in violation of his constitutional rights: Ground 1: ineffective

  counsel and no counsel provided by the State; Ground 2: deprivation of his right to proceed pro se

  or with proper representation; Ground 3: Brady violation and destruction of evidence; Ground 4:

  violation of right to a speedy trial; Ground 5: self-defense and lack of State rebuttal evidence; and

  Ground 6: he does not meet the criteria for involuntary hospitalization. See generally ECF No. [8].

         Respondent was ordered to show cause why the Amended Petition should not be granted

  and was directed to file all documents and transcripts necessary to properly resolve the Amended

  Petition. See ECF Nos. [11] and [12]. On March 25, 2020, Respondent filed the Response, ECF

  No. [23], and supporting documents and transcripts. See ECF Nos. [24] and [25]. In the Response,

  Respondent maintains that Petitioner is not entitled to federal habeas corpus relief under 28 U.S.C.

  § 2241 because he has failed to exhaust his state court remedies. ECF No. [23] at 13-15.

  Respondent lists numerous state court mechanisms for Petitioner to challenge any perceived

  constitutional violations. Id. at 14-15. Additionally, Respondent argues that each ground raised in

  the Amended Petition is insufficient to grant the relief Petitioner seeks. See id. at 15-29.

         In the Reply, Petitioner stresses that he acted in self-defense during the underlying incident,

  and he appears to argue that he attempted to exhaust his state court remedies to no avail. ECF No.

  [30] at 1-3. He asserts that he has been denied due process for five years, and that given the

  “extreme circumstances” of his case, federal involvement is justified. Id. at 4. He then reargues the

                                                    4
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 5 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


  grounds challenging his detention that he previously raised in the Amended Petition. See id. at 4-

  8.

         The Amended Petition, accordingly, is ripe for consideration.

         II.     LEGAL STANDARDS

         Petitions for habeas corpus relief brought by a pre-trial detainee are governed by 28 U.S.C.

  § 2241. Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1261-62 (11th Cir. 2004); Stacey v.

  Warden, Apalachee Corr. Inst., 854 F.2d 401, 403 n.1 (11th Cir. 1988) (“Pre-trial habeas petitions

  . . . are properly brought under 28 U.S.C. § 2241, which applies to persons in custody regardless

  of whether final judgment has been rendered.”). “Since the beginning of this county’s history

  Congress has, subject to few exceptions, manifested a desire to permit state courts to try state cases

  free from interference by federal courts.” Younger v. Harris, 401 U.S. 37, 43 (1971). Under

  Younger, absent “extraordinary circumstances a federal court must abstain from deciding issues

  implicated in an ongoing criminal proceeding in state court.” See Thompson v. Wainwright, 714

  F.2d 1495, 1503 (11th Cir. 1983). “Federal courts have consistently recognized this limitation on

  enjoining state criminal prosecutions unless one of a few narrow exceptions is met.” Hughes, 377

  F.3d at 1263. The exceptions to the Younger abstention doctrine are when: “(1) there is evidence

  of state proceedings motivated by bad faith, (2) irreparable injury would occur, or (3) there is no

  adequate alternative state form where the constitutional issues can be raised.” Id. at 1263 n.6 (citing

  Younger, 401 U.S. at 45, 53-54).

         A district court may not grant a habeas corpus petition unless a petitioner has exhausted

  his state court remedies. See id. at 1262 n.4 (explaining that § 2254(b)(1)’s exhaustion requirement

  applies to all habeas corpus actions). See also Wilkinson v. Dotson, 544 U.S. 74, 79 (2005) (noting

  that “habeas corpus actions require a petitioner fully to exhaust state remedies, which § 1983 does

  not”). To satisfy the exhaustion requirement, state pre-trial detainees seeking relief under § 2241

                                                    5
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 6 of 20
                                                                 Case No. 19-cv-24124-BLOOM/Reid


  must first present their federal claims to the courts of the state in which they are being detained.

  Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 491 (1973). Section 2241 petitioners must

  exhaust “all available state court opportunities to establish [their claims].” Id. See also 28 U.S.C.

  § 2254(c) (a petitioner “shall not be deemed to have exhausted the remedies available in the courts

  of the State . . . if he has the right under the law of the State to raise, by any available procedure,

  the question presented”).

         “‘[T]o exhaust state remedies fully the petitioner must make the state court aware that the

  claims asserted present federal constitutional issues.’ A petitioner also must fairly present his

  constitutional claim ‘in each appropriate state court (including a state supreme court with powers

  of discretionary review)’ for the claim to be exhausted.” Gaines v. Attorney Gen., Fla., 788 F.

  App’x 623, 628 (11th Cir. 2019) (internal citation omitted); see also O’Sullivan v. Boerckel, 526

  U.S. 838, 845 (1999) (“Because the exhaustion doctrine is designed to give the state courts a full

  and fair opportunity to resolve federal constitutional claims before those claims are presented to

  the federal courts, we conclude that state prisoners must give the state courts one full opportunity

  to resolve any constitutional issues by invoking one complete round of the State’s established

  appellate review process.”). Nonetheless, the exhaustion rule is not a jurisdictional requirement,

  and a federal court may deny a petitioner’s petition on the merits even if he has failed to exhaust

  his state remedies. See Gaines, 788 F. App’x at 628 (citing 28 U.S.C. § 2254(b)(2)).

         Through this lens, the Court analyzes the Amended Petition and the parties’ respective

  arguments.

         III.    DISCUSSION

                 A.      Exhaustion

         Respondent argues that “[n]othing in Petitioner’s application suggests that: he has been

  prevented from asserting his current claims in state court; there is an absence of available state

                                                    6
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 7 of 20
                                                                  Case No. 19-cv-24124-BLOOM/Reid


  corrective process; or circumstances exist that render such process ineffective to protect the rights

  of the applicant.” See ECF No. [23] at 14. It adds that Petitioner “has several state trial court and

  appellate court vehicles to challenge any constitutional violation,” including filing a motion to

  dismiss, a speedy trial demand, a petition for writ of habeas corpus, and a demand to act as his

  own counsel. See id. at 14-15. As such, Respondent argues that Petitioner has failed to exhaust his

  claims and that the Court should dismiss the Amended Petition. Id. at 15.

          Petitioner alleges that he has not appealed any state action because he “wrote to all the state

  courts” but they not responded and he “presume[s] this is [the] correct venue for appeal.” See ECF

  No. [8] at 3, 7. He further asserts in the Reply that he has “tried to seek relief in the state courts to

  no avail,” and he represents that he “tried to file a writ of habeas corpus with the court and it was

  denied without the benefit of a hearing” and he was denied a review of his Brady violation when

  his writ was denied. ECF No. [30] at 3-4 (citing App. A at 3 (entry no. 662)). He adds that he

  “cannot continue banging [his] head into a brickwall.” Id. at 4.

          Upon review, the Court agrees with Respondent that Petitioner has not exhausted his state

  court remedies. Although the record shows that Petitioner filed a pro se petition for writ of habeas

  corpus on January 30, 2020, which was set for hearing on February 12, 2020, the writ was stricken

  on February 24, 2020. See App. A at 3 (entry nos. 655, 656, and 662). No explanation is provided

  on the docket for why the writ was stricken. Regardless, Petitioner does not establish that he has

  sought relief and appealed his claims through the state courts nor that he lacks available state court

  remedies. As Respondents state, Petitioner retains several trial and appellate court options to

  challenge constitutional violations. See ECF No. [23] at 14-15. Accordingly, the Amended Petition

  is due to be denied for failure to exhaust state court remedies. Even were that not so, the Amended

  Petition is otherwise insufficient on the merits.




                                                      7
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 8 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


                   B.       Ground one – ineffective assistance of counsel

            Petitioner argues that he was “effectively without representation for [the] first 18 months

  of incarceration.” ECF No. [8] at 10. Specifically, he asserts that APD Young failed to do a

  conflicts check and was conflicted due to a prior legal representation; lied in court; deposed a key

  witness without speaking to him about the questions to be asked; failed to follow Petitioner’s

  instructions to take him to court and in seeking continuances against his orders; failed to ask for

  an Arthur hearing or stand your ground hearing; and failed in his representation. Id. at 8, 10. He

  also assets that his replacement counsel did not read his case file, did not know he was claiming

  self-defense, and advised him to “take whatever offer the state offered” him. Id. at 10. In his

  opinion, the public defender’s office’s representation “clearly falls below an objective standard of

  reasonableness[.]” ECF No. [30] at 4. Further, he adds that his current counsel does not return

  calls, refuses to follow his instructions, and has caused Petitioner from being able to seek redress

  in state court. See ECF No. [30] at 4.

            Where a movant challenges counsel’s effectiveness, he must demonstrate that: (1)

  counsel’s performance was deficient, falling below an objective standard of reasonableness, and

  (2)   a      reasonable     probability   that   the   deficient   performance     prejudiced    the

  defense. See Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). “A habeas petitioner

  claiming ineffective assistance of counsel must carry his burden on both Strickland prongs, and a

  court need not address both prongs if the defendant has made an insufficient showing on one.”

  Osley v. United States, 751 F.3d 1214, 1222 (11th Cir. 2014). To show deficient performance, a

  movant must demonstrate that “no competent counsel would have taken the action that his counsel

  did take.” Gordon v. United States, 518 F.3d 1291, 1301 (11th Cir. 2008) (citations omitted). With

  regard to the prejudice requirement, the movant must establish that, but for counsel’s deficient

  performance, the outcome of the proceeding would have been different. Strickland, 466 U.S. at

                                                     8
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 9 of 20
                                                                 Case No. 19-cv-24124-BLOOM/Reid


  694. Against this backdrop, “the court should recognize that counsel is strongly presumed to have

  rendered adequate assistance and made all significant decisions in the exercise of reasonable

  professional judgment.” Id. at 690. Upon review, the Court finds Petitioner’s claim to be without

  merit.

           First, Petitioner has not shown how he has been prejudiced by the conflict caused by APD’s

  representation. The case has yet to go to trial, he has had subsequent counsel represent him, and

  he still can move for dismissal of his case. Importantly, Mr. Rier filed a Written Plea of Not Guilty

  on December 9, 2016. See App. L. Second, the record shows that his counsel did request an Arthur

  hearing, and on June 5, 2015, the trial court did not set a bond for count one but set a $7,500 bond

  for count two. See App. B; App. F. And finally, Petitioner fails to identify how he has been

  prejudiced by any of the continuances sought in the case or by the deposition questions asked to

  witnesses, or how the outcome of the proceedings would have been different had his counsel

  performed to his satisfaction. Accordingly, Ground One is denied.

                  C.      Ground two – right to self-representation

           Petitioner asserts that in March 2016, after he purportedly realized that his assigned counsel

  was “totally incompetent,” he requested other representation but was told that the court did not

  believe in “wasting taxpayer money on that.” ECF No. [8] at 8. He states that the court rejected

  his request for the right to proceed pro se without a Faretta hearing and, consequently, has

  prejudiced his case in an “irreversible manner.” Id. at 8, 10. Upon review, the Court disagrees.

           In Faretta v. California, 422 U.S. 806 (1975), the Supreme Court recognized that the

  Constitution contains a right to self-representation for criminal defendants seeking to proceed to

  trial without an attorney. See id. at 819-20, 832-33. In order to represent oneself, a defendant must

  “knowingly and intelligently” waive the benefits typically associated with the right to counsel. Id.

  at 835. “When an accused manages his own defense, he relinquishes, as a purely factual matter,

                                                     9
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 10 of 20
                                                                  Case No. 19-cv-24124-BLOOM/Reid


  many of the traditional benefits associated with the right to counsel.” Id. “Although a defendant

  need not himself have the skill and experience of a lawyer in order competently and intelligently

  to choose self-representation, he should be made aware of the dangers and disadvantages of self-

  representation, so that the record will establish that ‘he knows what he is doing and his choice is

  made with eyes open.’” Id. (citation omitted). A “trial court’s obligation to conduct a ‘Faretta

  hearing,’ at which a defendant is ‘made aware of the dangers and disadvantages of self-

  representation[,]’ is triggered by the defendant’s ‘clear and unequivocal assertion of a desire to

  represent himself.’” Gill v. Mecusker, 633 F.3d 1272, 1293 (11th Cir. 2011).

          The record does not establish that Petitioner has been denied the right to self-

  representation. On April 19, 2016, the court informed Petitioner that he is “facing life in prison”

  and that he has “the right to have an attorney represent [him] at every stage of these proceedings”

  and that he can hire his own attorney, but if not, “then what the tax payers have authorized for

  people who cannot afford attorneys is the public defender of Miami-Dade County.” 4.19.2016-T

  at 5. Petitioner was then directly asked if he wishes to hire his own attorney or if he wants the

  public defender to continue to represent him, but he did not answer that question. See id. The court

  proceeded to describe the “statutory system of indigent defense” to Petitioner, see id. at 9-11, and

  explained to him that his “understanding that [he] could discharge the public defender and have

  the Court appoint somebody else to represent [him] is not true.” Id. at 11. The court then discussed

  the possibility that Petitioner could represent himself. See id. (“You are free to fire your attorney,

  but if you do so, you either have to represent yourself. . . . There is an entire - - if you decide to do

  that, we’re not going to have that hearing today, but there’s many questions that I have to ask you

  about your knowledge of various things, but you don’t have to know anything and you don’t have

  to be good at it and you don’t have to win. You’re allowed to represent yourself if you want. And

  that’s something that you have to decide.”). The court then presented Petitioner with three

                                                     10
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 11 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


  representation scenarios: he hires an attorney, he uses the public defender, or he represents himself.

  Id.

          The court noted that if Petitioner discharges his attorneys, “then the law says what I should

  do about it and I will do that and then you will represent yourself and I will do the things that are

  appropriate for a defendant who is representing his or her self.” Id. at 17. Pointedly, the court then

  had the following exchange with Petitioner:

         COURT: The only thing that you really need to say now is, right now, is it your
         intention to fire your attorney and represent yourself?

         PETITIONER: If I were to choose that path, Your Honor, you said there was
         something else that we had to do that day.

         COURT: I don’t - - I don’t have the time to do it today, but I have to go through a
         long list of everything that’s involved in representing yourself and ask you if you
         know about those things.

         PETITIONER: Okay. And I presume after that - - from that discussion, you will
         determine whether I am capable of defending myself?

         COURT: No. Not at all. Nobody is capable of defending themselves, Mr. Gonzalez,
         let’s be honest about that. Even these attorneys, if they were charged with this,
         wouldn’t defend themselves. Anybody that tries to defense themselves lacks the
         ability to do the things that they need to do even if they know everything and are
         perfectly competent. People who are not attorneys certainly will not have that
         ability. It is really to demonstrate to you that you do not have that ability. I promise
         you. You would not be advantaged by representing yourself from TGK.

         PETITIONER: Okay. And after presuming that I don’t take your current advice and
         proceed on having this hearing or a question and answer period, at that point, is
         when I have to - - like - - after having your questions and answers, I determine that,
         you know, it’s a stupid idea, then what happens to me?

         COURT: Then Mr. Young continues to represent you.

                                                   ...

         PETITIONER: If I fire him today, then he can’t do anything else and then we have
         the hearing and then if I decide that it’s a really dumb idea to fire him, he comes
         back?

         COURT: Yes. . . . We’ll have the hearing - - we’ll have as soon as we can so that

                                                   11
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 12 of 20
                                                                  Case No. 19-cv-24124-BLOOM/Reid


          things won’t last a long time. And then because you will have a very limited, you
          know, physical ability to take discovery, I will set a reasonable trial date, give you
          the opportunity to attempt to take discovery in whatever method you can and then
          we will have a trial.

          PETITIONER: Okay. Well, I guess I don’t have much of a choice, Your Honor, so
          I will continue with Mr. Young.

  Id. at 18-21. Based on this transcript, contrary to Petitioner’s representations, the court did not

  make it “crystal clear that he had decided that [Petitioner] was incompetent to act as [his] own

  counsel[.]” ECF No. 30] at 4.5 Nor does the record reflect that the court stated that it did not believe

  “in wasting taxpayer money” as a response to Petitioner’s request for alternate counsel. Instead,

  the court informed Petitioner of his options for legal representation, and Petitioner affirmatively

  stated on the record that he will continue with appointed counsel. Accordingly, Petitioner was not

  denied the right to proceed pro se or denied a Faretta hearing. Ground Two is, thus, denied.

                  D.      Ground three – Brady violation

          Petitioner maintains that the police committed a Brady violation when evidence that would

  have “greatly help[ed]” him was “allowed to be destroyed by [the] victim’s family.” ECF No. [8]

  at 8. According to Petitioner, after he was arrested, he informed the police that he acted in self-

  defense because the victim had threatened him and threatened to kill his children. Id. at 11. He

  represents that the victim repeatedly abused him and was extorting him. Id. Petitioner states that

  he told the police “where in our home, mine and departed’s, was evidence to support my allegation

  of prior bad acts by the departed and why I had taken the threats so seriously.” Id.6 He adds that


  5
    Petitioner also states that he tried again in August 2019 to request the right to proceed by self-
  representation, see ECF No. [30] at 5 (citing 8.26.2019-T at 21). That citation, however, does not
  reflect any request by Petitioner for a Faretta hearing.
  6
    The Amended Petition does not describe the “evidence” that Petitioner claims was destroyed
  other than characterizing it as bearing on prior events, threats, and abuse. The Reply, however,
  notes a “videotape of [Petitioner’s] abuse” and the victim supposedly “having hired a contract
  killer to murder an individual in Brazil who she felt had hurt her mother.” ECF No. [30] at 2.
  Petitioner further states that he told the police “in great detail” that he had “evidence of the physical
                                                     12
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 13 of 20
                                                               Case No. 19-cv-24124-BLOOM/Reid


  he told the police to “secure the premises until the investigators could go and recover the evidence”

  and a detective supposedly agreed “specifically not to let the departed’s family in as they did not

  live there.” Id. Petitioner states, however, that a family member discovered “the departed’s family

  in the apartment searching it” and that the police “clearly failed to secure the premises and

  obviously gave the key to the departed’s family.” Id. Petitioner opines that “[c]learly the evidence

  in the apartment was critical” to his defense, and that the psychiatrists that found him incompetent

  “would sing a different tune” if he could produce the evidence he told the police to secure. Id. at

  11-12. He adds that the “materials were clearly exculpatory on its face based on the details” he

  provided. Id. at 12. According to Petitioner, law enforcement’s alleged actions were “so

  outrageous” that the failure to preserve evidence arises to a due process violation. Id. In his view,

  because the “exculpatory evidence is gone forever,” the appropriate sanction is to dismiss the

  charges. Id. Upon consideration, the Court disagrees with Petitioner’s assessment.

         To establish a Brady violation, a defendant must show that “(1) the government possessed

  favorable evidence to the defendant; (2) the defendant does not possess the evidence and could not

  obtain the evidence with any reasonable diligence; (3) the prosecution suppressed the favorable

  evidence; and (4) had the evidence been disclosed to the defendant, there is a reasonable

  probability that the outcome would have been different.” Riechmann v. Fla. Dep’t of Corr., 940

  F.3d 559, 580 (11th Cir. 2019) (citation omitted). Evidence is “favorable” under Brady if it is

  exculpatory or impeaching. United States v. Stahlman, 934 F.3d 1199, 1229 (11th Cir. 2019). See

  also Scott v. United States, 890 F.3d 1239, 1250 (11th Cir. 2018) (“Brady and its progeny stand

  for the proposition that the prosecution’s suppression of evidence favorable to the defendant

  ‘violates due process where the evidence is material either to guilt or to punishment, irrespective



  and sexual abuse” he suffered due to the victim. Id. at 5. He also states he had evidence showing
  that he “had no financial motive and that he was leaving” his relationship with the victim. Id.
                                                   13
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 14 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


  of the good faith or bad faith of the prosecution.’”) (citation omitted).

         Here, Petitioner does not provide any specificity as to police action or inaction, and he

  simply speculates that the police “obviously” gave keys to his apartment and that evidence, if it

  ever existed, has been destroyed. Further, he provides only vague and conclusory allegations

  regarding the unidentified evidence that was in his apartment and its importance. Vague,

  speculative, and conclusory allegations are insufficient to support a claim for habeas relief. See

  Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991); Johnson v. Alabama, 256 F.3d 1156,

  1187 (11th Cir. 2001). Moreover, while he characterizes the supposed evidence as “clearly

  exonerating and supportive of [his] version of events,” he does not provide any foundation to

  assume that such evidence came within the ambit of Brady. Additionally, he fails to demonstrate

  that the police acted in bad faith. See Arizona v. Youngblood, 488 U.S. 51, 58 (1988) (holding that

  “unless a criminal defendant can show bad faith on the part of the police, failure to preserve

  potentially useful evidence does not constitute a denial of due process of law”). Accordingly,

  Ground Three is unsupported and is denied.

                 E.      Ground four – speedy trial

         Petitioner asserts that his right to a speedy trial has been violated because he has been

  detained for over four and a half years. ECF No. [8] at 7, 13. Further, he argues that the Florida

  speedy trial rule is unconstitutional because the state receives an additional 15 days to remedy a

  mistake. Id. See also ECF No. [30] at 6-7. Upon review, Petitioner’s claim is unavailing.

         First, Ground Four references only state law when discussing Petitioner’s right to a speedy

  trial. A habeas petition grounded on issues of state law is not a basis for federal habeas relief. See

  Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (“a habeas petition grounded on issues of

  state law provides no basis for habeas relief”). Issues arising under Florida’s speedy trial rule set

  forth in Fla. R. Crim. P. 3.191 raise only state law speedy trial claims, not federal speedy trial

                                                   14
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 15 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


  claims. See Allen v. Dep’t of Corr. State of Fla., 288 F. App’x 643, 645 (11th Cir. 2008); Sneed v.

  Fla. Dep’t of Corr., 496 F. App’x 20, at *4 (11th Cir. 2012) (explaining that to the extent petitioner

  “alleged a violation of Florida’s speedy trial rules, that type of claim is not cognizable on federal

  habeas review because it only involves state procedural rules rather than errors of federal

  constitutional dimension”). Therefore, this claim is not cognizable.

         Second, even if Petitioner had pled a federal constitutional speedy trial issue and had

  exhausted it, he fails to show a constitutional violation. The “right to a speedy trial is necessarily

  relative. It is consistent with delays and depends upon circumstances.” Dickey v. Fla., 398 U.S.

  30, 47 (1970) (citation omitted). “[W]hile justice should be administered with dispatch, the

  essential ingredient is orderly expedition and not mere speed.” Id. at 48 (citation omitted). Delays

  may occur and a defendant “may be disentitled to the speedy-trial safeguard in the case of a delay

  for which he has, or shares, responsibility,” where he makes “dilatory pleadings or motions,” “fails

  to “object when a continuance is granted from the government,” or there is “delay occasioned by

  [a defendant’s] incompetence to stand trial.” Id.

         Based on the record, Petitioner has not previously filed any demand for speedy trial in state

  court. See generally App. A and App. B. There have been twelve continuances, of which eight

  were requested by the defense and four of which were jointly requested. See App. A at entry nos.

  61, 105, 142, 187, 237, 270, 313, 393, 431, 474, 514, and 590. Additionally, from October 13,

  2016 until December 9, 2016, the court was in the process of withdrawing Petitioner’s previous

  counsel and appointing his current counsel, Mr. Rier. See App. G; App. H; App. K. Further,

  between March 26, 2019 and September 12, 2019, the court ordered various professionals to

  examine Petitioner for competency, see App. A at 3 (entry no. 629); App. Q; App. S; App. U; App.

  W; and App. Z, and he was adjudicated incompetent to proceed on November 14, 2019. App. BB.

  Accordingly, in light of the continuances, changes of counsel, and finding of incompetence,

                                                   15
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 16 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


  Petitioner has not demonstrated a violation of his speedy trial rights. See, e.g., Mattingly v. Sec’y,

  Fla. Dep’t of Corr., No. 3:17-CV-261-J-34JBT, 2019 WL 5102816, at *4-5 (M.D. Fla. Oct. 11,

  2019) (denying petitioner’s claim that his speedy trial right were violated where petitioner’s

  competency and defense continuances caused delay). Ground Four, thus, is denied.

                 F.      Ground five – self-defense and available evidence

         Petitioner maintains that he acted in self-defense and that the State “has no witnesses or

  forensic evidence to contradict, rebut or refute [his] version of events under statute for stand your

  ground[.]” ECF No. [8] at 7. He insists that the victim was committing a “forcible felony” against

  him, making “immediate and imminent threats of death against” his children, and he was “very

  afraid of the departed due to prior bad acts.” Id. He states that he fatally wounded the victim

  because he feared for his life and that of his children, and he “had reason to believe [the victim]

  was armed with a firearm.” Id. See also ECF No. [30] at 7-8. He contends that the State “is

  welcome to schedule a [stand your ground] hearing and prove that they have the requisite evidence

  to detain me, but until then, and they have had 5 years to do so, [he] should not be in custody” and

  is entitled to habeas relief. Id. at 8. Upon review, the Court disagrees.

         Petitioner has not shown that he has exhausted his state court remedies available or that

  there is an absence of available state corrective process. Additionally, his allegations concerning

  the evidence, its importance, and the State’s supposed inability to counter his version of events is

  conclusory and speculative. Moreover, although Petitioner asserts that he is the only living witness

  to the homicide incident, he fails to establish how this fact justifies the relief he requests.

  Accordingly, Ground Five is denied.

                 G.      Ground six – involuntary hospitalization

         Petitioner states that he has been deemed incompetent and he “stipulates” that he has a

  “mental illness.” ECF No. [8] at 7, 15. He nonetheless argues that he does not meet the criteria for

                                                    16
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 17 of 20
                                                                Case No. 19-cv-24124-BLOOM/Reid


  involuntary hospitalization under Florida law. Id. Specifically, he states that the empirical evidence

  “clearly demonstrates” that he is capable of surviving alone and that in the last four and a half

  years he has not caused, attempted, or threatened harm to himself or others. Id. at 15. He adds that

  he has complied with his treatments and examinations, and he argues that he should be released

  pursuant to his proposed treatment plan. See id. at 15-16. Upon review of the record, the Court

  finds Petitioner’s arguments unconvincing.

         First, Petitioner was determined to be incompetent by the trial court in November 2019.

  See App. BB. That ruling has not been appealed through the state court system. See Clarke v.

  Regier, 881 So. 2d 656, 657 (Fla. 3d DCA 2004) (“[h]abeas corpus is the traditional remedy used

  to obtain a person’s release from an illegal order of involuntary commitment.”). As such, Plaintiff

  has failed to exhaust it for federal habeas purposes. Moreover, to the extent Petitioner relies on

  Florida statutes governing involuntary hospitalization, he is not entitled to federal habeas relief.

  See Branan, 861 F.2d at 1508 (“a habeas petition grounded on issues of state law provides no basis

  for habeas relief”).

         Second, Petitioner’s claim that he does not meet the criteria for involuntary hospitalization

  under Florida law is unsupported. Rule 3.212(b), Fla. R. Crim. P., directs that a court “shall first

  consider the issue of the defendant’s competence to proceed.” If the court finds the defendant

  incompetent to proceed, it shall then “consider issues relating to treatment necessary to restore or

  maintain the defendant’s competence to proceed.” Id. at Rule 3.212(c). A defendant charged with

  a felony and who is adjudicated incompetent may be involuntarily committed. See Fla. Stat.

  § 916.13(1). Where a court finds a defendant incompetent and requires involuntary hospitalization,

  a “treatment facility shall admit the defendant for hospitalization and treatment and may retain and

  treat the defendant.” Fla. R. Crim. P. 3.212(c)(5). Within six months of the date of admission, “the

  administrator of the facility shall file with the court a report that shall address the issues and

                                                   17
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 18 of 20
                                                                  Case No. 19-cv-24124-BLOOM/Reid


  consider the factors set forth in rule 3.211[.]” Id. Moreover, if “at any time during the 6-month

  period or during any period of extended commitment that may be ordered pursuant to this rule, the

  administrator of the facility determines that the defendant no longer meets the criteria for

  commitment or has become competent to proceed, the administrator shall notify the court by such

  a report[.]” Id.

          Here, after court-ordered experts evaluated Petitioner for his competency, the court

  determined that Petitioner was incompetent to proceed to trial and that he needed to be committed

  for treatment. See App. BB; App. CC. Among the court’s findings, Petitioner was “manifestly

  incapable of surviving alone,” there was as “substantial likelihood that in the near future . . . [he]

  will inflict serious bodily harm” on himself or another, less restrictive alternative “have been

  judged to be inappropriate” and no appropriate less restrictive alternative is available, and there

  was a “substantial probability that the mental illness causing” his incompetence “will respond to

  treatment[.]” See App. CC. Since that time, on February 21, 2020, Dr. Holly Goller filed an

  evaluation concluding that Petitioner has been restored to competency. See App. DD. That same

  day, attorneys for Treasure Coast Forensic Treatment Center filed a Notice of Restoration of Pre-

  Trial Competence. See App. EE. The record, however, does not reflect that since November 2019,

  an order finding Petitioner competent to proceed has been entered.

          And finally, Petitioner’s challenge to his detention pursuant to Jackson v. Indiana, 406

  U.S. 715 (1972) is misplaced. In Jackson, the Supreme Court held that a “person charged by a

  State with a criminal offense who is committed solely on account of his incapacity to proceed to

  trial cannot be held more than the reasonable period of time necessary to determine whether there

  is a substantial probability that he will attain that capacity in the foreseeable future.” Id. at 738. “If

  it is determined that this is not the case, then the State must either institute the customary civil

  commitment proceeding that would be required to commit indefinitely any other citizen, or release

                                                     18
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 19 of 20
                                                               Case No. 19-cv-24124-BLOOM/Reid


  the defendant.” Id. The Supreme Court, however, determined it was inappropriate to “attempt to

  prescribe arbitrary time limits” for the reasonable duration of pretrial commitment. Id.

         As noted, on November 12, 2019, Petitioner was determined to be incompetent to proceed.

  In the court’s commitment order, it determined that “[t]here is a substantial probability that the

  mental illness causing the defendant’s incompetence will respond to treatment and the defendant

  will regain competency to proceed in the reasonably foreseeable future.” App. CC. Dr. Goller has

  since concluded recently that Petitioner has been restored to competency, see App. DD. Therefore,

  Petitioner fails to demonstrate that his competency will not be restored in the foreseeable future or

  that his commitment is indefinite. Ground Six, accordingly, is denied.

         IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. The Amended Petition, ECF No. [8], is DENIED;

               2. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                  all pending motions are DENIED AS MOOT, and all deadlines are

                  TERMINATED; and

               3. The Clerk of Court shall CLOSE this case.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 5, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record

  Rudolph Gonzalez
  5007741

                                                   19
Case 1:19-cv-24124-BB Document 33 Entered on FLSD Docket 05/06/2020 Page 20 of 20
                                                Case No. 19-cv-24124-BLOOM/Reid


  Metro West Detention Center
  13850 NW 41 Street
  Unit 2A1
  Miami, FL 33178




                                       20
